DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7 and 9-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TOMIMATSU et al. (U.S 2022/0084970 A1).
The applied reference has a common assignee and/or at least one inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
As to claim 1, TOMIMATSU et al. disclose in Fig. 1 a semiconductor storage device comprising: a first chip (“circuit chip” 2) including a first substrate (15), a transistor (31), and a first pad (38), the transistor (31)being on the first substrate (15), the first pad (38) being above the transistor (31) (Fig. 1, para. [0020], [0022]-[0024]); and a second chip (“array chip” 1) including a second pad (41), a memory cell array (11), and a second substrate (12), the second pad (41) being on the first pad (38), the memory cell array (11) being above the second pad (41) and including a pluralily of memory cells (see para. [0019]), the second substrate (12) being above the memory cell array (11) (Fig. 1, para. [0019], [0021], [0024]), the second chip (“array chip” 1)  being bonded to the first chip (“circuit chip” 2) (see Fig. 1), wherein the first chip (“circuit chip” 2) and the second chip (“array chip” 1)  includes, when viewed in a first direction (vertical direction) orthogonal to the first substrate (15), a first region (i.e., a peripheral left-hand-side region of the structure in Fig. 1) and a second region (i.e., a middle region of the structure in Fig. 1), the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 1) including the memory cell array (11), the second region (i.e., a middle region of the structure in Fig. 1) surrounding an area around the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 1) and including a wall (elements 33-38, 41-45, and 48 create a wall from substrate 15 to substrate 12, Fig. 1) extending from the first substrate (15) to the second substrate (12) (see Fig. 1), and the second substrate (12) includes a first opening (see a first opening as indicated at H1, Figs. 6B-7B, para. [0050]-[0052]) passing through the second substrate (12) in the second region (i.e., a middle region of the structure in Fig. 1) (see Figs. 1, 6B-7B, para. [0050]-[0052]). 

As to claim 4, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the second substrate (12) includes a plurality of openings (comprising an opening H1 & an opening corresponding to outer side surfaces of insulating layer 47, Figs. 1 & 6B) each of which passes through the second substrate (12) in the second region (i.e., a middle region of the structure in Fig. 1), the plurality of openings (comprising an opening H1 & an opening corresponding to outer side surfaces of insulating layer 47, Figs. 1 & 6B) including the first opening (H1), and.each of the plurality of openings (comprising an opening H1 & an opening corresponding to outer side surfaces of insulating layer 47, Figs. 1 & 6B) surrounds the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 1) when viewed in the first direction (see Figs. 1, 6B-7B, para. [0050]-[0052]).
As to claim 5, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the first opening (see a first opening as indicated at H1, Figs. 6B-7B, para. [0050]-[0052]) is filled with oxide (“insulating film” 47 is “silicon oxide film”, para. [0026]) (Figs. 1 & 6B-7B, para. [0026]). 
As to claim 7, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the device further comprising: an oxide layer (“insulating film” 47 is “silicon oxide film”, para. [0026]) covering an inner surface of the first opening (see a first opening as indicated at H1, Figs. 6B-7B, para. [0050]-[0052]) (Figs. 1 & 6B-7B, para. [0026]). 

As to claim 10, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein a thickness of the second substrate (12) is smaller than a thickness of the first substrate (15) (Fig. 1).
As to claim 11, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the device further comprising: an insulating layer (“insulating film” 47, para. [0026]) on the second substrate (12), wherein the insulating layer (“insulating film” 47) includes a third opening (see a third opening corresponding to outer side surfaces of insulating layer 47, Fig. 1) at a position overlapping the first opening (H1, Fig. 6B) when viewed in the first direction (see Figs. 1 & 6B).
As to claim 12, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the device further comprising: an insulating layer (“insulating 
As to claim 13, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the first chip (“circuit chip” 2) and the second chip (“array chip” 1) includes a plurality of chip regions, each of the plurality of chip regions including the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 1) and the second region (i.e., a middle region of the structure in Fig. 1), and the second substrate (12) includes a fourth region (i.e., a peripheral right-hand-side region of the structure/substrate, Fig. 1) between adjacent chip regions included in the plurality of chip regions, the fourth region (i.e., a peripheral right-hand-side region of the structure/substrate, Fig. 1) including a fourth opening (“opening” H2, Fig. 6B) (Figs. 1 & 6B, para. [0050]-[0052]).
As to claim 14, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the wall includes metal (the wall includes at least a “via plug” 45 which is a metal layer, para. [0025]) (Fig. 1, para. [0025]).
As to claim 15, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the wall (elements 33-38, 41-45, and 48 create a wall from substrate 15 to substrate 12, Fig. 1) includes a first metal part (comprising elements 33-38) and a second metal part (comprising elements 41-45 and 48), the first metal part 
As to claim 16, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein at least a part of the first opening (see a first opening as indicated at H1, Figs. 6B-7B, para. [0050]-[0052]) overlaps the wall (elements 33-38, 41-45, and 48 create a wall from substrate 15 to substrate 12, Fig. 1) when viewed in the first direction (vertical direction) (Fig. 1).
As to claim 17, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the first opening (see a first opening as indicated at H1, Figs. 6B-7B, para. [0050]-[0052]) is, when viewed in the first direction (vertical direction), closer to the first region (i.e., a peripheral left-hand-side region of the structure in Fig. 1) than the wall (elements 33-38, 41-45, and 48 create a wall from substrate 15 to substrate 12, Fig. 1) is (Fig. 1).  
As to claim 18, as applied to claim 1 above, TOMIMATSU et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the second substrate (12) includes a plurality of openings (comprising an opening H1 & an opening corresponding to outer side surfaces of insulating layer 47, Figs. 1 & 6B) each of which passes through the second substrate (12) in the second region (i.e., a middle region of the structure in Fig. 1) (see Fig. 1), the plurality of openings (comprising an opening H1 & an opening corresponding to outer side surfaces of insulating layer 47, Figs. 1 & 6B) including the first opening (see a first opening as indicated at H1, Figs. 6B-7B, para. [0050]-[0052]), and the plurality of openings (comprising an opening H1 & an opening corresponding to outer side surfaces of insulating layer 47, Figs. 1 & 6B) are . 

Allowable Subject Matter
Claims 2, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a method of manufacturing a semiconductor storage device comprising: forming a first opening and a second opening simultaneously, the first opening passing through the second substrate in a second region of the second substrate, the second opening passing through the second substrate in a third region of the second substrate, wherein the second region is a region which surrounds an area around a first region, the first region including the memory cell array, the second region including a wall extending from the first substrate to the second substrate, and wherein the third region is a region between the first region and the second region, in combination with other claimed features, as recited in independent claim 19.  Claim 20 is dependent upon independent claim 19 and is therefore allowed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SANUKI (U.S 2020/0286842 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 17, 2022